Pecora, J.
Motion to strike out the denial from paragraph . First of the answer pursuant to rule 103 of the Rules of Civil Practice is denied. This defense pleads qualified privilege. It cannot he said, as a matter of law, that the letter which forms the basis of this libel suit, was not sent by a person having an interest in the subject matter to another person having a corresponding interest. There is enough in the letter to indicate that it was written by a mother, solicitous of the welfare of her son, to the mother of defendant’s former husband, who had custody of the boy, in an attempt to correct allegedly bad influences upon the boy’s upbringing. Since plaintiff sues on the entire letter, and it is not known at this time which particular statements therein will be relied upon, the defense of qualified privilege will be permitted to remain in the answer. The second defense, however, is clearly insufficient as a defense of truth. Such a defense must be pleaded in detail. A general statement that the statements in the letter are true is insufficient. (Bingham v. Gaynor, 203 N. Y. 27.) The second defense will be stricken with leave to defendant to serve an amended answer within twenty days from service of a copy of this order with notice of entry.